EXHIBIT 10.3 SCHEDULE A TO EXHIBIT 10.2 The following individuals entered into a First Amendment to the Ohio Valley Bank Company Executive Deferred Compensation Agreement with The Ohio Valley Bank Company which are identical to the First Amendment to the Ohio Valley Bank Company Executive Deferred Compensation Agreement, dated January 26, 2016, filed herewith. Executive’s Name Date of Amendment Katrinka V. Hart-Harris January 26, 2016 Scott W. Shockey January 26, 2016 Jeffrey E. Smith January 26, 2016 Bryan F. Stepp January 26, 2016 Thomas E. Wiseman January 26, 2016
